Citation Nr: 1546164	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  13-34 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection a right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The June 2006 RO rating decision denied the claim of service connection for bilateral hearing loss.  Service connection was later granted for left ear hearing loss, so effectively the June 2006 rating denied a right ear hearing loss disability; the Veteran was notified of the decision and apprised of his right to appeal, but he did not appeal in a timely fashion.

2.  The evidence received since the June 2006 RO rating decision is neither cumulative nor repetitive of facts that were previously considered.

3.  The Veteran's right ear hearing loss pre-existed his active military service; thus, the Veteran is not entitled to the Presumption of Soundness.

4.  The evidence of record does not show that the Veteran's right ear hearing loss underwent an increase in severity during his active military service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied essentially denied service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the June 2006 rating decision is new and material for the purpose of reopening the claim of service connection for a right ear hearing loss.  38 U.S.C.A.§ 5108 (West 2014); 38 C.F.R.§ 3.156(a)(2015).

3.  Service connection for a right ear hearing loss disability is not established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306, 3.326(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim of entitlement to service connection a right ear hearing loss disability.  As the Veteran's petition to reopen the claim is being granted in full, discussion of the VCAA pertaining to the new and material evidence issue is not required.

Regarding the service connection claim, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in the April 2013 VA Form 21-526EZ, prior to the initial adjudication of the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the RO obtained VA medical opinions in June 2013 and October 2013.  As the opinions were based on reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection is thus ready to be considered on the merits.



II.  New and Material Evidence

The Veteran seeks service connection for a right ear hearing loss disability.  The claim for service connection for a bilateral hearing loss disability was previously considered and denied by the RO in a June 2006 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103.  A review of the claims file reflects that the Veteran did not submit any additional evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.  Service connection was subsequently granted for hearing loss of the left ear.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service records, and a recent examination.  In essence, at the time of the prior decision, there was no accepted evidence of a nexus between the Veteran's hearing loss disability and service.

The evidence received since the June 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In April 2013, the Veteran submitted a private medical opinion that established a nexus between the current right ear hearing loss disability and service.  This new evidence addresses the reason for the previous denial; that is, the absence of a nexus.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claim is reopened.

It is noted that the RO reopened the claim and went on to decide the merits of the claim.  All appropriate notice was provided and all appropriate development was done.  As such the Board may proceed to the merits without prejudice to the Veteran.

III.  Service Connection 

Veterans are potentially entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish service connection for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service "the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for his right ear hearing loss.

Regarding the first element of service connection (i.e., a current diagnosis), audiometric testing during the Veteran's September 2012 VA audiological examination revealed the following pure tone threshold levels, in decibels, in the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
70
80

Thus, under the VA regulations, the Veteran has satisfied the first element of service connection.  He currently has right ear hearing loss disability.  38 C.F.R. § 3.385.

Regarding the second element of service connection (i.e., an in-service incurrence), prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  The old standards are the figures on the left of each column and are not in parentheses.  

Audiometric testing during the Veteran's October 1961 military entrance examination revealed the following pure tone threshold levels, in decibels, in the indicated frequencies (with the converted values shown):





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
Not Tested
50 (55)

The results of the audiometric testing indicate that the Veteran entered active military service with pre-existing hearing loss in the right ear at 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Here, the Veteran's STRs reflect that when he was initially examined for the military in 1961, a hearing defect of the right ear was shown.  The October 2013 VA examiner also determined that the Veteran's right ear hearing loss pre-existed his military service.  Therefore, since the Veteran's right ear hearing loss was noted and recorded during his enlistment examination, he is not entitled to the Presumption of Soundness.  The Presumption of Soundness attaches only where there has been an induction examination during which the disorder about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

If a preexisting disorder is noted upon entry into the military service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (quoting 38 U.S.C.A. § 1153) (citations omitted).  

VA's implementing regulation of 38 U.S.C.A. § 1153 is 38 C.F.R. § 3.306, which provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during the military service.  38 C.F.R. § 3.306(b).  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to the military service.  Id.  Thus, 38 U.S.C.A. § 1153 establishes a rebuttable presumption of aggravation applicable only where it is shown that a preexisting disease or injury increased in severity during the military service.  Section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation. 

In summary, since the evidence establishes that the Veteran's right ear hearing loss pre-existed his active military service, 38 U.S.C.A. § 1153 applies, and the Veteran cannot bring a claim for service connection, but rather can only bring a claim for aggravation of his pre-existing right ear hearing loss.  Under 38 U.S.C.A. § 1153, the Veteran has the burden of showing that an increase in the disorder occurred during his active military service.  The burden does not shift to the VA until the Veteran has established his initial burden.  

Here, the Veteran has not shown that an increase in his right ear hearing loss occurred during his active military service.  Thus, the Veteran has not satisfied his initial burden.  The Veteran's August 1964 military separation examination audiogram indicated frequencies (with the converted values shown):




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-5(5)
-5(5)
Not Tested
10(15)
When compared with the Veteran's entrance examination audiogram values, it is clear that the Veteran's right ear hearing acuity did not undergo a worsening during service.

The Veteran's STRs do not contain any complaints of or treatment for right ear hearing loss.  Additionally, there are no competent medical opinions of record establishing that the Veteran's right ear hearing loss increased in severity during his active military service.  The Veteran's general assertion is not competent evidence that an increase occurred.  Indeed, the October 2013 VA examiner found that the Veteran's right ear hearing disability was clearly and unmistakably not aggravated beyond its natural progression during service.  The examiner elaborated that the Veteran's entrance examination showed right ear hearing loss at 4000 hertz and subsequent testing showed normal hearing thresholds in the right ear.  As the Veteran's hearing appeared to improve during military service, it was clearly and unmistakably not aggravated by military noise exposure.  

The Board acknowledges that in April 2013, the Veteran submitted a private medical opinion that established a direct medical nexus between the current right ear hearing loss disability and service.  However, this opinion did not address aggravation.  As the Veteran's right ear disability clearly pre-existed service, he may only receive service connection on an aggravation basis.  See 38 U.S.C.A. § 1153.  As the April 2013 opinion does not address aggravation, it is of no probative value regarding entitlement to service connection based on aggravation.  Similarly, a June 2013 VA examination only provided a direct medical nexus opinion, and thus is of no assistance on an aggravation basis.  Id.

Thus, the Presumption of Aggravation does not attach, and the burden does not shift to VA to show that the increase in the disability is actually due to the natural progress of the disorder.  38 U.S.C.A. § 1153.  Thus, the Veteran's claim of entitlement to service connection for right ear hearing loss must be denied.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for right ear hearing loss is not warranted.


ORDER

The application to reopen the claim of entitlement to service connection for a right ear hearing loss disability is granted. 

Service connection a right ear hearing loss disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


